              Case 2:19-cv-01813-RSL Document 18 Filed 12/02/20 Page 1 of 1




 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     _______________________________________
 7                                          )
     ANNETTE CADET,                         )
 8                                          )                No. C19-1813RSL
                           Plaintiff,       )
 9              v.                          )
                                            )                ORDER TO SHOW CAUSE
10   FRANCISCO S. ZEPADA, GEORGE DAVIS, )
     KEVIN H. JOHNSON and KING COUNTY       )
11   SHERIFF DEPARTMENT,                    )
                                            )
12                         Defendants.      )
     _______________________________________)
13
                   This matter comes before the Court sua sponte. An Amended Complaint in the
14
     above-captioned matter was filed on May 18, 2020. On August 6, 2020, a Second Amended
15
     Complaint was filed. To date, service of the summons and complaint has not been made on
16
     defendants as required by Fed. R. Civ. P. 4(m). Plaintiff is hereby ORDERED to show cause
17
     why the complaint should not be dismissed. Plaintiff shall file a responsive brief no later than
18
     January 4, 2021. The Clerk of court shall note this Order to Show Cause on the Court’s calendar
19
     for January 8, 2021.
20
21                 DATED this 2nd day of December, 2020.
22
23
24                                             A
                                               Robert S. Lasnik
25                                             United States District Judge
26

     ORDER TO SHOW CAUSE
